Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
Claims 1-2, 9-20 are pending. Claims 9- 20 are withdrawn. Claims 1-2 are examined before.

Claims 9- 20 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1-2 and claims 9- 20 as set forth in the Office action mailed on, 12/8/2020 is hereby withdrawn and claims 9-20 are hereby rejoined with claims  1-2 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


During interview with Daniel Drexler on 8/23/2021 an agreement was reached to amend claims 1, 18 and rejoined claims 9-20.   Claims 1-2, 9-20 are allowed after following examiner amendment.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by with Daniel Drexler on 8/23/2021

EXAMINER’S AMENDMENT

Amend claims 1 and 18 as follows:
Claim 1, lines 1-2, replace - ketoreductase mutant having an amino acid sequence of sequence SEQ ID NO: 1 with the exception of a mutation of one or more amino acids, - with- ketoreductase mutant having at least 80% sequence identity to the amino acid sequence of sequence SEQ ID NO: 1 and having mutation of one or more amino acids of the SEQ ID NO: 1,  -.
Claim 18, lines 2-3 replace - pH 6.0~9.5, and the pH is preferably
7.0~7.5.  - with - pH 6.0-9.5.  -. 

The following is an examiner’s statement of reasons for allowance:
Applicant has made new ketoreductase mutant having at least  80% sequence identity to the amino acid sequence of sequence SEQ ID NO:1  and having mutation  of one or more amino acids of the SEQ ID NO: 1 wherein the mutation of one 

Thus claims 1-2 and 9-20 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652